DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 4/18/22, are acknowledged and accepted.
Election/Restrictions
Claim 146 is allowable. The restriction requirement between Inventions I-III , as set forth in the Office action mailed on 2/24/22 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Inventions I-III is withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 146-149, 154-155, 158-159, 164-185 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 146 is allowable over the prior art of record for at least the reason that even though the prior art discloses a method comprising: providing an optical device comprising an optically diffractive component and an optically redirecting component;
diffracting light from the optically diffractive component to illuminate a display at an incident angle, a portion of the light illuminating display elements of the display that are spaced with gaps on the display; modulating the display elements of the display with a hologram corresponding to holographic data, the hologram comprising respective control signals for modulating the display elements of the display; using the display to diffract the portion of the light illuminating the display elements modulated with the hologram, such that display zero order light comes off the display with a larger deviation angle than the diffracted portion of the light, the display zero order light comprising reflected light from the display; using the optically redirecting component to transmit the portion of the light diffracted by the display to form a holographic scene corresponding to the holographic data; the prior art fails to teach, or reasonably suggest, using the optically redirecting component to redirect the display zero order light away from the holographic scene to suppress the display zero order light in the holographic scene by diffracting the display zero order light having a larger redirecting incident angle through the optically redirecting component with a substantially larger diffraction efficiency than the diffracted portion of the light, the larger redirecting incident angle corresponding to the larger deviation angle, in combination with the other limitations of claim 146.  
Claims 147-149, 154-155, 158, 159 and 164 are dependent on claim 146 and are allowable over the prior art of record for at least the same reasons as claim 146.
Claim 165 is allowable over the prior art of record for at least the reason that even though the prior art discloses an optical device comprising: an optically diffractive component; and an optically redirecting component, wherein the optically diffractive component is configured to diffract light at an incident angle onto a display comprising a plurality of display elements spaced with gaps on the display, the display is configured to diffract a portion of the light illuminating the display elements, and the optically redirecting component is configured to transmit the portion of the light to form a holographic scene and to redirect display zero order light away from the holographic scene in a three-dimensional (3D) space to suppress the display zero order light in the holographic scene, the display zero order light comprising reflected light from the gaps on the display, the prior art fails to teach, or reasonably suggest,  that the optical device is configured such that the display zero order light is incident on the optically redirecting component at a redirecting incident angle larger than that of the diffracted portion of the light, and the optically redirecting component is configured to diffract the display zero order light through the optically redirecting component with a substantially larger diffraction efficiency than the diffracted portion of the light, in combination with the other limitations of claim 165.
Claims 166-173, 176-185 are dependent on claim 165 and are allowable over the prior art of record for at least the same reasons as claim 165.
Claim 174 is allowable over the prior art of record for at least the reason that even though the prior art discloses a method of fabricating an optical device comprising an optically diffractive component and an optically redirecting component, the method comprising: forming the optically diffractive component on a first side of a substrate; and forming the optically redirecting component on a second side of the substrate opposite to the first side, wherein the optically diffractive component is configured to diffract light at an incident angle onto a display that is configured to diffract a portion of the light illuminating display elements that are spaced with gaps on the display, and the optically redirecting component is configured to transmit the portion of the light to form a holographic scene and to redirect display zero order light away from the holographic scene in a three-dimensional (3D) space to suppress the display zero order light in the holographic scene, the display zero order light comprising reflected light from the gaps on the display,  the prior art fails to teach or reasonably suggest,  that the optical device is configured such that the display zero order light is incident on the optically redirecting component at a redirecting incident angle larger than that of the diffracted portion of the light, and the optically redirecting component is configured to diffract the display zero order light through the optically redirecting component with a substantially larger diffraction efficiency than the diffracted portion of the light, in combination with the other limitations of claim 174.
Claim 175 is allowable over the prior art of record for at least the reason that even though the prior art discloses a system comprising: a display comprising display elements separated with gaps on the display; and an optical device comprising:
 an optically diffractive component; and an optically redirecting component, wherein the optically diffractive component is configured to diffract light at an incident angle onto the display, the display is configured to diffract a portion of the light illuminating the display elements, and the optically redirecting component is configured to transmit the portion of the light to form a holographic scene and to redirect display zero order light away from the holographic scene in a three-dimensional (3D) space to suppress the display zero order light in the holographic scene, the display zero order light comprising reflected light from the gaps on the display, the prior art fails to teach, or reasonably suggest,  that the optical device is configured such that the display zero order light is incident on the optically redirecting component at a redirecting incident angle larger than that of the diffracted portion of the light, and the optically redirecting component is configured to diffract the display zero order light through the optically redirecting component with a substantially larger diffraction efficiency than the diffracted portion of the light, in combination with the other limitations of claim 175.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872